Citation Nr: 0426988	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a left knee 
disorder prior to August 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from December 1942 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its October 2001 rating decision, 
the RO found clear and unmistakable error (CUE) in an earlier 
rating decision of March 1946 for not granting service 
connection for a left knee disorder.  Accordingly, service 
connection was granted, effective November 2, 1945, the day 
after the veteran's separation from service, pursuant to 
governing criteria pertaining to effective dates for service 
connection.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).  

The RO assigned a noncompensable (i.e., 0 percent) rating for 
the left knee disorder, classified as ligamentous injury of 
the left knee with laxity and fatigability, for the period 
from November 2, 1945 to August 22, 2000.  Thereafter, a 20 
percent evaluation for the ligamentous knee injury was 
assigned, effective August 23, 2000, the date of receipt of 
the current claim seeking service connection for a left knee 
disorder.  The RO also assigned a separate 10 percent 
evaluation for arthritis of the left knee, effective August 
23, 2000.  A combined evaluation of 30 percent for left knee 
conditions became effective August 23, 2000.  The veteran 
completed a timely appeal to the Board requesting assignment 
of at least a 10 percent evaluation for his left knee 
condition as of November 2, 1945.

The October 2001 rating decision that reversed the prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  So for the purposes of this 
appeal, 


the claim of service connection for a left knee disorder, and 
the derivative claim for a compensable rating prior to August 
23, 2000, has remained in open status since November 2, 1945.  
Cf. Andrews v. Principi, 16 Vet App 445 (2002) and 
Myers v. Principi, 16 Vet App 228 (2002) (discussing the 
concept of equitable tolling of prior decisions).  
Consequently, since this appeal stems from an original grant 
of service connection, the issue is whether the veteran is 
entitled to an initial compensable rating for his left knee 
disorder during the period from November 2, 1945 to August 
22, 2000.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).

A hearing was held at the RO before a local hearing officer 
in February 2000.  A transcript of the proceeding is of 
record. 

This case was advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7017 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

From November 2, 1945 to August 22, 2000, left knee injury 
residuals were not productive of even slight instability or 
subluxation of the knee joint.  


CONCLUSION OF LAW

A compensable rating for the left knee disorder prior to 
August 23, 2000 is not warranted.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.31 and VA's Schedule of Rating Disabilities, 
Diagnostic Code 5257, effective prior to July 6, 1950 and 
Diagnostic Code 5257, effective since July 6, 1950.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, an October 2001 report of contact discussed 
below, as well as the rating decision appealed and the 
statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as is the report of a VA 
examination.  There is no indication that other Federal 
department or agency records exist that should be requested.  
A record from a non-VA medical source has also been obtained.  
At his personal hearing, the veteran testified that he did 
not seek medical treatment for his left knee disorder during 
the period shortly after he completed military service.  
Moreover, the record contains no statements by the veteran 
suggesting the existence of records of treatment of the left 
knee by any medical providers during post-service years from 
1945 until 2000.  Also with respect to assisting him with his 
claim, the veteran was advised what evidence VA had requested 
and notified in the SOC what evidence had been received.  
There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, the October 16, 2001 report of 
contact advising the veteran about VA's evidence gathering 
responsibilities in the claims process predated the RO's 
October 22, 2001 decision that is the adjudication from which 
this appeal arises.  Accordingly, the information provided in 
the report of contact complied with the sequence of events 
(i.e., notification before denial) stipulated in the 
Pelegrini decisions, both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

In this particular case, the October 2001 report of contact 
records the essence of a conversation between a Veterans 
Service Representative (VSR), an RO official, and the veteran 
as to the nature of evidence necessary to substantiate a 
claim for an increased rating for service-connected 
disability.  Although the October 2001 report of contact does 
not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was effectively 
notified of the need to give VA any evidence pertaining to 
his claim.  And as indicated by VA's General Counsel in 
VAOPGCPREC 1-2004, the VCAA notice need not contain any 
"magical words" so long as it satisfies the requirements of 
this law.  In this regard, the VSR advised the veteran that 
VCAA required VA to attempt to gather medical information 
from private or government sources that he identified.  
Additionally, the VSR informed the veteran that VA would 
attempt to help him obtain any other information he had, 
i.e., information from sources other than medical providers.  

So by means of the October 2001 report of contact, the VSR 
did, in fact, request that the veteran provide or identify 
any evidence supporting his claim.  And this is all that is 
required by the VCAA.  A more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him and, thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  



Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Under the 1945 edition of the VA Schedule for Rating 
Disabilities, a 30 percent rating was warranted for 
impairment of the knee involving recurrent subluxation from 
rupture of the cruciate ligament.  A 30 percent rating was 
also warranted for impairment of the knee involving 
instability with slight lateral bending on weight bearing 
(wobbly knee).  Diagnostic Code 5257.  A note to the 
diagnostic code explained that any degree of lateral motion 
at the knee is pathological.

Extension 7 to the 1945 Schedule for Rating Disabilities, 
that became effective July 6, 1950, provides the following 
change in the appropriate diagnostic code for rating the 
veteran's left knee disability:

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
Diagnostic Code 5257.  These percentage levels of disability 
are carried forward in the current version of VA's Schedule 
for Rating Disabilities and also appear in Title 38 of the 
Code of Federal Regulations at 38 C.F.R. § 4.71a, Code 5257.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

As mentioned, as the veteran takes issue with the initial 
rating assigned when service connection was granted for his 
left knee disorder, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, 12 
Vet. App. at 125-26.

Analysis

A physical examination in December 1942 for enlistment and a 
physical examination in March 1944 for aviation cadet status 
showed no musculoskeletal defects.  Service medical records 
disclose the veteran was admitted to the hospital in mid-
April 1944.  Statements obtained for clinical purposes 
indicated that he sustained left knee injury during civilian 
life in 1941.  He reportedly reinjured the knee in February 
1944 when he stumbled and felt a click in the knee.  He 
remarked that the knee became swollen and painful after he 
played in a basketball game in April 1944.

When the veteran was examined on admission to the hospital in 
April 1944, the left knee was found to be swollen and held in 
a position of slight flexion; the knee could be straightened.  
X-ray examination of the knee was normal.  The assessment of 
the orthopedic service in early May 1944 was that left knee 
showed no evidence of fractured semilunar cartilage.  In 
early May 1944, a cast was applied, then removed in mid-May 
1944, and diathermy and slight weight bearing and motion were 
started.  He improved slowly and was discharged to duty in 
early June 1944.  The diagnosis at discharge from the 
hospital was severe sprain of the right knee, involving the 
lateral ligaments, incurred while playing basketball in April 
1944.  

The veteran's left knee was examined in mid-June 1944 during 
the veteran's hospitalization for appendicitis.  The knee 
showed some weakness of the quadriceps and slight patellar 
tenderness.  



A physical examination was performed in September 1945 for 
service separation.  The musculoskeletal system was then 
evaluated as normal.  Notation was made of the diagnosis of 
left knee sprain incurred in service.  The assessment was 
that veteran currently did not have any chronic diseases.  

Added to the claims file was a report from the Orthopaedic 
Specialty Center.  A treatment notation of November 2000 
indicates the veteran's history of a left knee problem for a 
number of years following knee a injury and hospitalization 
during military service.  For the past several years, the 
veteran had a feeling of instability and increased bowing of 
the knee.  On current examination, the veteran walked with a 
significant lateral whip to the left knee.  The knee had full 
motion.  There was a 10 to 15 degree varus bow with weight 
bearing.  Also noted was 1-2+ laxity of the medial collateral 
ligament and anterior cruciate ligaments, with generalized 
tenderness to palpation about the knee.  A treatment notation 
of December 2000 reveals that osteoarthritis of the knee was 
found on x-ray examination.  

A statement from the veteran's sister, [redacted], and a 
statement from a service comrade, Dr. George Rubin, were 
received in August 2001.  His sister referred to the 
veteran's hospitalization in service for a left knee 
injuries.  She observed that he had a slight limp when he 
came home on leave in July 1944, and still had a slight limp 
on his discharge from service in September 1945.  
She indicated that that he was not as active physically after 
service as he was before and could not bowl or play 
basketball because the knee would become swollen.  The 
service comrade pointed out that he and the veteran had 
served together on a flight crew.  He mentioned the veteran's 
knee injury during service and the subsequent hospital 
treatment for the knee injury.  He indicated that the veteran 
was removed from the flight crew to which he was assigned 
because of knee treatments and was "grounded" until late 
1944; he was later reassigned to the combat training pool.  
He observed that the veteran always walked with a slight limp 
and was unable to run or play in sports activities.  

A VA orthopedic examination was performed in September 2001.  
The impression was chronic severe sprain of the left knee, 
with evidence of a moderate degree of fatigability with 
laxity of the joint.

Copies of letters and accompanying envelopes with date stamps 
have been added to the record.  The veteran wrote the letters 
during the period from February to September 1944 while he 
was in military service.  He related that he sustained an 
injury to the left leg in February 1944 while playing 
football.  He indicated that he could walk, but had trouble 
with flexing and straightening the knee to the extremes of 
motion.  He mentioned that he was assigned to light duty 
following the leg injury and later was "grounded" for a 
while from flight duty.  He went on to note that he was 
hospitalized for treatment of the leg and that treatment 
measures included diathermy.  He mentioned that, after his 
release from the hospital, he continued to received 
diathermy, and also was given massage and strengthening 
exercises.  In September 1944, the veteran wrote that he 
could walk and do most everything adequately, but believed he 
could not take up bowling because he might again hurt the 
left leg.

In statements and in testimony at his personal hearing, the 
veteran related that he injured his left leg in a football 
game, while he was in high school, in October 1941.  He 
stated that the ligaments of the left knee were not affected; 
that he was running training laps two weeks after the injury; 
and that he experienced no decrease in his exercise activity 
after the injury.  He remarked that, while playing football 
during military service, he stepped in a pothole and 
stretched or popped a ligament in the left knee in February 
1944.  He pointed out that he was placed on light duty after 
hurting the knee; that he was later hospitalized for 48 days; 
and that he was discharged from the hospital in June 1944 as 
improved, but not cured.  He stated that he had experienced 
flare-ups of left knee pain and swelling over the years since 
service.  

Photocopies of documents describe highlights of the 1941 
football season at Farrell High School.  The veteran added a 
notation to the document indicating that he injured his knee 
in football game on October 17, 1941.  He also placed a check 
mark identifying himself in a team photograph.

The question before the Board is whether the evidence 
demonstrates a compensable level of left knee disability 
during the period from November 2, 1945 to August 22, 2000.  
The veteran sustained a left knee injury in February 1944, 
and apparently again in April 1944.  The knee injuries were 
significant enough that he required hospitalization for 
almost two months.  However, x-ray examination during 
hospitalization did not demonstrate arthritis or other 
evidence of traumatic change to the knee joint.  

During hospitalization, the left knee did respond to 
treatment, and the veteran was returned to duty in June 1944 
as improved, though not cured.  Interestingly, although he 
may have been "grounded" from flight duty because of knee 
problems during his hospital treatment, symptoms of his left 
knee disorder had resolved sufficiently that he was later 
returned to flight duty.  In any event, the September 1945 
separation physical examination demonstrated no symptomatic 
knee defects.  Thereafter, there are of record no post-
service records of medical treatment for the knee prior to 
the veteran's evaluation by a private physician during 
November 2000 when demonstrable left knee laxity was first 
noted.  X-ray examination in December 2000 provided the first 
objective evidence that the veteran had arthritis involving 
the left knee.  

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  The 
veteran's left knee injury residuals are most appropriately 
rated under Diagnostic Code 5257 for application to recurrent 
subluxation or lateral instability of the knee joint.  Based 
on objective evidence, a compensable rating under Diagnostic 
Codes 5003-5010 was clearly not warranted prior to August 23, 
2000, the date of receipt of the claim for increase.  So the 
assignment of dual ratings for instability and for arthritis 
with limitation of motion were not warranted prior to August 
23, 2000, under the cited VA General Counsel opinions.  

The Board has considered recollections of by the veteran's 
sister and service comrade cumulatively indicating that the 
veteran walked with a limp upon his discharge from the 
hospital in service and that left knee problems precluded 
certain sporting activities over the years since service.  
Although the service comrade identifies himself as a doctor, 
it cannot be determined from the statement if he was a doctor 
at the time he and the veteran were in military service.  In 
any event, the Board shall assume he was.  As to both 
statements, however, they simply do not provide enough 
information to support assignment of a compensable evaluation 
under Diagnostic Code 5257 - at the time the veteran was 
discharged from service or at any time during the ensuing 
years, prior to August 23, 2000.  And merely because the 
veteran is now entitled to a compensable rating does not 
necessarily mean he was previously, including when discharged 
from service.  In other words, the date of entitlement to an 
award of benefits is not necessarily tantamount to the date 
entitled to a certain rating.  Cf. Meeks v. West, 216 F.3d 
1363 (Fed. Cir. 2000).

Even accepting that the veteran walked with a slight limp and 
had some limitation of sporting activities, there are no 
clinical findings whatsoever showing even slight instability 
of the left knee joint at any time from November 2, 1945 to 
August 22, 2000.  Absent objectively demonstrated left knee 
instability, no basis is provided for assignment of a 
compensable rating for left knee injury residuals under any 
version of Diagnostic Code 5257 at any time during the period 
from November 2, 1945 to August 22, 2000.  

The RO has actually provided a "staged" rating in this 
case, by assigning a noncompensable evaluation for the left 
knee disorder from November 2, 1945 to August 22, 2000, and 
then assigning a higher 20 percent evaluation as of 
August 23, 2000.  The Board concurs with the staged rating 
the RO assigned since, for the reasons stated, the record 
does not support assigning different percentage disability 
ratings during the period in question.  Fenderson, 12 
Vet. App. at 125-26.  


Consequently, the claim for a compensable rating for the left 
knee disorder prior to August 23, 2000, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

A compensable rating for a left knee disorder prior to August 
23, 2000 is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



